439 F.2d 266
George C. BARKLEY, Plaintiff-Appellant,v.COMMERCIAL CREDIT CORPORATION, Defendant-Appellee.
No. 30128.
United States Court of Appeals, Fifth Circuit.
Feb. 25, 1971.

Albert Sidney Johnston, Jr., Biloxi, Miss., Johnston & Felder, Pascagoula, Miss., for plaintiff-appellant.
Ben H. Stone, Eaton, Cottrell, Galloway & Lang, Gulfport, Miss., for defendant-appellee.
Appeal from United States District Court, Southern District of Mississippi; Walter L. Nixon, Jr., District Judge.
Before RIVES, THORNBERRY and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Cloting Workers of America, 430 F.2d 966 (5th Cir. 1970)